     Case 1:20-cv-01426 Document 7 Filed 11/04/20 Page 1 of 1 PageID #: 25




                 IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION

DELFINO GARCIA CABAX,
A-209-218-763

              Petitioner,
v.                                                 CASE NO.: 4:20cv478-MW/MAF

WILLIAM BARR,
et al.,

              Respondents.

______________________________/

        ORDER ACCEPTING REPORT AND RECOMMENDATION

       This Court has considered, without hearing, the Magistrate Judge’s Report

and Recommendation, ECF No. 5. Upon consideration, no objections having been

filed by the parties,

       IT IS ORDERED:

       The report and recommendation is accepted and adopted, as this Court’s

opinion. This case is transferred to the United States District Court for the Western

District of Louisiana, Alexandria division. The Clerk shall take all necessary steps

to effect the transfer and close the file.

       SO ORDERED on November 4, 2020.
                                             s/Mark E. Walker
                                             Chief United States District Judge
